Citation Nr: 1206165	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a musculoligamentous disability of the cervical and thoracic spines. 

2.  Entitlement to a rating in excess of 10 percent for a bony exostosis dorsal medial left foot ("left foot disability").


REPRESENTATION

Veteran represented by:	Veterans Angels LLC


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to December 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision. 

It appears that the issues of entitlement to service connection for somatic dysfunction/myofascial pain, shortness of breath, lumps on the head secondary to cyst removal, left side head injury, limitation of motion of the right ankle, left toe condition, asbestos exposure, right foot pain, lump in the left chest and right shin splints, all to include as secondary to undiagnosed illness, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
In this regard, the Board has reviewed the argument of the Veteran's representative in detail dated March 2011.  As the Veteran's representative knows, if the Veteran wishes to file a claim for service connection, he should do so clearly and concisely.  While there is an application form the Veteran can use, it is not required.  The Veteran can simply file a piece of paper with the RO saying "I wish to file a claim of service connection for .....".  It is asked that the Veteran should list all conditions he is seeking service connection for and avoid, if possible, filing multiple claims at different times as it slows down the adjudication process considerably, as well as the current claim before the Board.  As the Veterans Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

Here, the Veteran's representative submitted a request for a Travel Board hearing that was received by the Board after it had considered the foot portion of the Veteran's claim, but before a decision could be issued.  As such, the Board is obligated by law to remand the Veteran's claim for a hearing.  However, as will be explained in the body of this decision, after its review of the file, the Board concluded that a higher rating was, in fact, warranted for the Veteran's service connected foot disability.  The Board does not wish to penalize the Veteran by delaying the grant of the increased benefit until after his hearing, particularly in light of the fact that his claim was advanced on the Board's docket on account of financial hardship.  As such, the Board will issue a decision on the foot disability regarding a 20 percent rating, but will nevertheless remand the issue for a disability evaluation beyond which the Board has found in this case, based on this record.

The Board had not reviewed the evidence with regard to the Veteran's claim for an increased rating for a musculoligamentous sprain/strain of the cervical and upper thoracic spine at the time the hearing request was received and will therefore not issue any decision on that issue until after the Veteran's hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The back and foot issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At this time, the Veteran's left foot disability is shown to be moderately-severe.





CONCLUSION OF LAW

Criteria for a 20 percent rating for a left foot disability have been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In April 2009, the Veteran filed a claim seeking a rating in excess of 10 percent for a left foot disability.  The Veteran's service connected left foot disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under this rating code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  38 C.F.R. § 4.71a, DC 5284.  

The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's specific service connected foot disability is diagnosed as a bony exostosis of the dorsal medial aspect of the left foot.  The Diagnostic Codes that evaluate foot disabilities (5276 through 5284) do not specifically address the Veteran's disability, and therefore, the RO has applied Diagnostic Code 5284, based on its determination that it is closely analogous to the Veteran's disability.  VA is permitted to rate by analogy under such circumstances.  38 C.F.R. § 4.20. 

In May 2009, the Veteran underwent a VA examination, at which he reported that orthotics had helped quite a bit, although he lamented that he could not walk or stand more than a few minutes without them.  He asserted that his foot condition had continued to worsen over the years, but he acknowledged that injections had helped.  The Veteran described the pain as constant daily 3-4/10 with daily flare-ups that required several hours of rest.  He estimated that he could walk 30-45 minutes before experiencing a significant increase in pain.  The Veteran was able to do his housework, and he had not missed any days as an adjunct professor.  

On examination, the Veteran was in no acute distress, he moved freely and he appeared healthy.  His posture and gait were basically normal.  He had a slight limp on the left that increased with heel and toe walk.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees with pain at the extremes of each.  Repetitive motion increased pain, but did not change any other symptoms.  No edema or skin changes were noted.  The Veteran's pulses were 2+.  There was tenderness at the anterior foot where there was a bony prominence of the proximal medial metatarsal, and this was the location of the Veteran's pain.  There was no arch pain in either foot.  It was not thought that there was any change in the status of the Veteran's foot disability. 

The Veteran then submitted a statement in June 2009 explaining that while orthotics still provided some relief, his foot condition had worsened considerably such that the orthotics now only provided relief in a very stiff shoe.  The Veteran stated that surgery was the next option.  He stated that it was painful to walk from his handicapped parking space to his classroom.  He reported that he was no longer able to work in the industrial fields due to his back and foot, and while he had retrained as a college professor, standing in front of a class for an entire period had become painful.  The Veteran stated that newest orthotic did little to alleviate pain.  He added that he was confined to an orthotic and was almost completely disabled without it for even a few minutes.  Even with the orthotic, the Veteran lamented that he was limited in the length of time he could bear weight on his foot.  He stated that he could no longer run or practice martial arts with his foot as bad as it was.

A June 2009 report from a Spine Clinic noted that the Veteran had almost bone on bone arthritis in the metatarsals of his left foot.  It was also noted that his foot and back disabilities combined to make running problematic, and he had found that riding a bike also did not work either.  The Veteran was wearing an orthotic which the D.O. described as "fairly significant" and it was noted that there was mild proximal metatarsal swelling.

The Veteran also submitted a letter in June 2009 from a D.P.M.  He reported being unable to stand for even short periods of time to brush his teeth or take a shower without experiencing an aching sensation in his foot.  The Veteran reported that two months earlier had had been forced to stop increasing his activity of running due to significant foot pain.  The Veteran had reportedly tried an exercise bike and had purchased an elliptical trainer.  The D.P.M. indicated that he was of the impression that the Veteran had severe degenerative joint disease of the left midfoot with swelling and pain.  He recommend that the Veteran see a foot and ankle orthopedist for possible fusion of the degenerative joint, which he described as a severe deformity.

In his September 2010 substantive appeal, the Veteran explained that his foot disability had greatly limited his daily life, to include personal, family and occasional endeavors, as he was unable to be without specific orthotics for more than a few minutes.  Even with the orthotics, he reported developing great pain and significant limp after simple activities like grocery shopping or waiting in line at a theatre.

The Veteran was provided with a VA examination in October 2010 at which it was noted that he had been given options of surgical procedures with might help correct his foot problem, but he was not interested at that time in surgery, as his podiatrist had advised him that his condition would probably get worse with surgery.  The examiner noted that the prescribed orthotics had helped quite a bit.  The Veteran reported pain in the top of his foot that was constant and aching, and he described daily flare-ups that were aggravated by standing, walking, and running.  Flare-ups were alleviated by rest and the use of orthotics.  The examiner found that the Veteran was capable of self-care, but noted that he no longer did any running on account of his service connected disabilities (e.g. foot and neck).  On examination the Veteran had a bony prominence on the proximal medial metatarsal, which the examiner found to be tender.

In this case, the Board concludes that the Veteran's left foot disability is more severe than currently rated, and for that reason a 20 percent rating will be assigned.  The Veteran's foot disability is currently rated at 10 percent, but as noted in the lay and medical evidence of record, the foot has consistently been tender and painful on examination.  Moreover, the Veteran is more or less required to wear orthotics to treat his foot condition.  This requirement of orthotics, combined with the fact that the orthotics do not entirely remedy the Veteran's foot pain, lead the Board to believe that the foot disability is in fact more than moderate.  

The issue of a higher rating, beyond 20 percent, will not be addressed until after the remand.
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with multiple VA examinations (the reports of which have been associated with the claims file).  

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 20 percent for the Veteran's left foot disability is granted at this time, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In January 2012, the Veteran's representative requested that he be scheduled for a Travel Board hearing in Salt Lake City, Utah.  This should be scheduled.  The issues before the Board at that hearing will be as follows:

1.  Entitlement to a rating in excess of 20 percent for a musculoligamentous disability of the cervical and thoracic spines. 

2.  Entitlement to a rating in excess of 20 percent for a bony exostosis dorsal medial left foot ("left foot disability").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Promulgate the Board's grant of an increased rating for the Veteran's left foot disability.

2.  Then, schedule the Veteran for a Travel Board hearing at the Salt Lake City, Utah RO, in the order that the request was received.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


